Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed 04/28/2021. The amendments have been entered and, accordingly, claims 1-13 and 15 are allowed (see Examiner’s Reasons for Allowance, below).

Allowable Subject Matter
Claims 1-13 and 15 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor render obvious the combination set forth in claim 1, and specifically does not teach or suggest “an evaporator comprising an evaporator body surrounded by an evaporator housing having an inlet for supply of liquid into the evaporator housing and an outlet for discharge of vapour generated, wherein the evaporator body is structurally separate from the evaporator housing, wherein the evaporator body comprises a multitude of solid closed plates arranged flat one solid closed plate on top of another solid closed plate, wherein there is a liquid distributor for distributing the liquid between the multitude of solid closed plates, wherein the liquid distributor is arranged between the inlet and the evaporator body, wherein each of the solid closed plates comprises, on a first surface, a liquid distributor structure with distributor conduits, an evaporator area and a gas collection structure… wherein at least some of the solid closed plates have heating channels on a face opposite the first surface of the solid closed plate, said heating channels having fluid connection via a further inlet a further outlet provided in the evaporator housing.”
The closest prior art of record (US 2009/0104488 to Gruss et al.) does not teach the evaporator body being structurally separated from the evaporator housing. Specifically, Gruss’ evaporator body does not require/need any kind of housing or casing to contain the plates since Gruss’ plates are hermetically sealed by means of diffusion welding technique [par. 0062]. Further, if an evaporator housing structurally wherein there is a liquid distributor for distributing the liquid between the multitude of solid closed plates…arranged between the inlet and the evaporator body” and would thereby result in the destruction of element 24 of Gruss, which is the “liquid distributor for distributing the liquid between the multitude of solid closed plates”, and is contained within the plates (see Gruss’ figs. 3 and 4a) and, therefore, couldn’t be arranged between the inlet and the evaporator body. Although Gruss teachings are similar, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to have the features of the independent claim. Thus, for at least the aforementioned reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claim 1. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        


/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763